Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3, 5-8, and 17-19 are currently pending in the present application.
Claim 1 is currently amended; claims 2-3, 7-8, and 17-19 are original; claims 4 and 9-16 have been cancelled by the applicant; and claims 5-6 have been previously presented.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 June 2021 has been entered. 
Response to Arguments
Applicant argues that independent claim 1, as currently amended, should not be rejected as obvious under 35 U.S.C. § 103 because none of the prior art references of record disclose the newly added claim limitations that the first protruding portion has an area that is defined by the concave curved portion, a first virtual line that is an extension line of the linear portion, and a second virtual line that is orthogonal to the first virtual line and passes through an intersection point of the concave curved portion and the first edge in plan view, a plurality of electrodes for touch detection, a second terminal portion, and a plurality of leads connecting each of the electrodes to the second terminal 
Claim Objections
Claim 3 is objected to because the limitation “the curved portion” lacks sufficient antecedent basis.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeguchi (US 20110234966), of record, in view of Kitabayashi (US 20120206396), of record.
Re: claim 1, Ikeguchi discloses a first substrate 10a and a second substrate 10b overlapping the first substrate (Figs. 1, 2, 7), wherein the first substrate includes a first area T (Figs. 1, 2), a second area D overlapping the second substrate (Figs. 1, 2), a first 
While Ikeguchi does not directly disclose that a width in the first direction of the first protruding portion gradually decreases toward the first edge, Ikeguchi indirectly makes such disclosure. Figure 1 discloses that the curved edge that comprises one side of the first protruding portion E narrows as the curve approaches the leftmost vertically extending side of substrate 10a, where the width of the portion of projection E closest to the left edge of substrate 10a is narrower than the width of projection E further away from the left edge of substrate 10a. Also, in the process of manufacturing the substrate 10a, paragraph 76 of Ikeguchi discloses that first protruding portion E is formed by cutting a curve into substrate 10a. While it is understood that figures cannot be used to show specific proportions or sizes, drawings can be relied upon for what they would teach a person of ordinary skill in the art (MPEP § 2125). Thus, in view of at least the preceding, Ikeguchi discloses that a width in the first direction (Fig. 1, where the first 
Ikeguchi does not directly disclose a plurality of electrodes for touch detection, a second terminal portion, and a plurality of leads connecting each of the electrodes to the second terminal portion are provided on the second substrate, the second terminal portion is located on the first protruding portion, and at least one of the leads crosses the area.
Kitabayashi discloses a plurality of electrodes 4 for touch detection (Fig. 2; para. 29), a second terminal portion 13, and a plurality of leads 14 connecting each of the electrodes to the second terminal portion are provided on the second substrate 2 (provision disclosed in Fig. 2), and the second terminal portion 13 is located on the first protruding portion 11 (Fig. 2) and at least one of the leads crosses the area (Fig. 2).
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have a plurality of electrodes for touch detection, a second terminal portion, and a plurality of leads connecting each of the electrodes to the second terminal portion are provided on the second substrate, the second terminal portion is located on the first protruding portion, and at least one of the leads crosses the area, as disclosed by Kitabayashi, in the device disclosed by Ikeguchi for the purpose of providing touch sensing capability while minimizing the size of the non-display area of the device (see para. 13 of Kitabayashi).
Re: claim 2, Ikeguchi and Kitabayashi disclose the limitations of claim 1, and Ikeguchi further discloses a display area D (Fig. 1) and a frame area F defining the 
Re: claim 3, Ikeguchi and Kitabayashi disclose the limitations of claim 1, and Ikeguchi further discloses that the curved portion is provided from an end of the linear portion to a midst of a way to the first edge (Fig. 1, the left, vertically extending edge) of the first substrate 10a in plan view (Fig. 1, where the curved portion is the upper curved end on the leftmost, vertically extending edge of substrate 20a that comprises a long, substantially straight section disposed between a pair of curved ends).
Re: claim 5, Ikeguchi and Kitabayashi disclose the limitations of claim 1, and Ikeguchi further discloses that the display device 30a has a first panel side (Fig. 1, left vertically extending side) corresponding to the first edge of the first substrate, a second panel side (Fig. 1, right vertically extending side) opposed to the first panel side, a third panel side (Fig. 1, upper horizontally extending side) connecting one end of the first panel side to one end of the second panel side, and a fourth panel side (Fig. 1, lower horizontally extending side) connecting the other end of the first panel side to the other end of the second panel side, and at least a part of a edge of the first protruding portion (Fig. 1, upper instance of element E) corresponds to the third panel side in plan view (correspondence disclosed in Fig. 1).
Re: claim 6, Ikeguchi and Kitabayashi disclose the limitations of claim 1, and Ikeguchi further discloses that the first terminal portion 11 is provided from the one side (Fig. 1, upper horizontally extending side) to an other side (Fig. 1, lower horizontally extending side) of the first substrate 10a over the center line.

Re: claim 8, Ikeguchi and Kitabayashi disclose the limitations of claim 7, and Ikeguchi further discloses that the first terminal portion 11 comprises a plurality of terminals arranged in the first direction (Fig. 1, where the individual terminals extend horizontally).
Re: claim 17, Ikeguchi and Kitabayashi disclose the limitations of claim 2, and Ikeguchi further discloses that the first protruding portion (Fig. 1, the upper instance of element E) is supported on the first substrate 10a via a holding layer P (para. 47, where the holding layer is a sealant).
Re: claim 18, Ikeguchi and Kitabayashi disclose the limitations of claim 17, and Ikeguchi further discloses a liquid crystal layer (para. 39) located between the first substrate 10a and the second substrate 20a in the display area surrounded by an adhesive layer 15, wherein a part of the adhesive layer constitutes the holding layer (para. 47).
Re: claim 19, Ikeguchi and Kitabayashi disclose the limitations of claim 17, and while Ikeguchi does not directly disclose that a part of the liquid crystal layer is provided between the first substrate and the first protruding portion of the second substrate; however, Ikeguchi does disclose that a liquid crystal material may be disposed in between the first and second substrates 10a, 20a (para. 39) and that the sealant 15 is 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA DAVISON whose telephone number is (313)446-4819.  The examiner can normally be reached on M-F 10:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ANGELA K DAVISON/           Primary Examiner, Art Unit 2871